Citation Nr: 1242753	
Decision Date: 12/14/12    Archive Date: 12/20/12

DOCKET NO.  09-21 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 20 percent for left knee disability, secondary to excision of osteochondroma, left femur, and lysis of quadriceps and adhesions.

2.  Entitlement to a rating higher than 10 percent for degenerative joint disease (DJD) of the right knee.

3.  Entitlement to a rating higher than 10 percent for DJD/degenerative disc disease (DDD) of thoracolumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to September 1975.

This appeal to the Board of Veterans' Appeals (Board) is from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran testified at a videoconference hearing at the RO in September 2012, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the hearing, the VLJ held the record open for an additional 30 days, but the Veteran and his representative did not submit additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2012).

The Veteran contends the current ratings are incorrect for his service-connected left and right knee disabilities and low back disability.  Here, the Veteran's representative has indicated these disabilities were inadequately evaluated on the last examination, such that another VA compensation examination is warranted to reassess the severity of the disabilities.  38 C.F.R. § 3.327 (2012).

The Veteran's representative has argued that the last pertinent VA examination, conducted in April 2011, is inadequate to determine the severity of the Veteran's knee and back disabilities.  In that regard, at his personal hearing, the Veteran testified that he regularly misses time from work because of flare-ups of back and knee pain, under FMLA (Family Medical Leave Act), at the direction of his private treating physician.  Hearing Transcript (T.) at 6.  He specified missing approximately 2-3 days per month and 45 days per year.  T. at 6, 8.  The Veteran's representative also raised concerns about potential inconsistency and inaccuracy in the examiner's notation of the Veteran's manifestation of pain in his joints.  T. at 10-11.  Moreover, the Veteran testified that his private treating physician has issued him a metal brace for instability and weakness of his left knee, a fact that was not noted by the last examiner.  T. at 12.

Thus, it is not altogether clear whether the April 2011 VA examination was thorough and adequate in its assessment of the severity of the Veteran's low back and bilateral knee disabilities, especially with regards to assessment of the impact of flare-ups of pain on limitation of motion of his knees and low back, and other functional impairment, including wearing a knee brace.  See DeLuca v. Brown, 8 Vet. App. 202 (1995) (holding that functional loss, supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion, is recognized as resulting in disability); see also 38 C.F.R. §§ 4.10, 4.40, 4.45 (2012).  The Veteran's left and right knee and low back disabilities must be reexamined to reassess their severity and provide findings appropriate to the rating schedule.  When VA undertakes to examine a Veteran, VA is obligated to ensure that that examination is adequate.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  
Inadequate medical examinations include examinations that contain only data and conclusions, do not provide an etiological opinion, are not based upon a review of medical records, or provide unsupported conclusions.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's right and left knee disabilities.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

Describe all symptoms caused by the service-connected right and left knee disabilities, as well as the severity of each symptom.  The examiner should report the range of motion measurements for each knee in degrees.  The examiner should also address whether the right and left knees exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following:  (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 



All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.

The examiner should provide an opinion concerning the degree of severity of any instability or subluxation of each knee.  The examiner should also determine if the left and/or right knee locks and if so the frequency of the locking.  The examiner should comment on the presence of any severe painful motion or weakness in the knee.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected left and right knee disabilities with a full description of the effects upon his ordinary activities.  The examiner should also fully describe the impact each disability has on the Veteran's economic adaptability.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).


2.  Schedule the Veteran for an appropriate VA compensation examination to reassess the severity of the Veteran's lumbar spine disability.  The Veteran is hereby advised that failure to report for this scheduled VA examination, without good cause, may have adverse consequences on this pending claim.  38 C.F.R. § 3.655.  The examination should include any diagnostic testing or evaluation needed.  The claims file, including a complete copy of this remand, must be made available for review of the pertinent medical and other history. 

Describe all symptoms caused by the service-connected lumbar spine disability, as well as the severity of each symptom.  The examiner should report the range of motion measurements for the lumbar spine in degrees.  The examiner should also address whether the lumbar spine exhibits pain, weakened movement, excess fatigability, or incoordination on movement.  If feasible, the examiner should address whether there are additional degrees of loss of range of motion, due to any of the following:  (1) pain on use, including during flare- ups or upon repetitive motion; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

All limitation of function must be identified.  The examiner is asked to describe whether pain significantly limits functional ability during flare-ups.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be expressly noted in the report.

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The examiner should identify the limitation of activity imposed by the Veteran's service-connected lumbar spine disability with a full description of the effects the disability has upon his ordinary activities.  The examiner should also fully describe the impact the disability has on the Veteran's economic adaptability. 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

3.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.



The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


